Citation Nr: 0723386	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A right ankle disability has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

A right ankle disability was not incurred in, or aggravated 
by, active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 and a March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claims, and provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Legal Analysis 

The veteran asserts that service connection is warranted for 
a right ankle disability.  According to the veteran, during 
his September 2006 Travel Board hearing, such disability 
existed prior to service and was aggravated by the veteran's 
basic training.  (Transcript (T.) at pages (pgs.) 17-22).  
However, the Board observes that the record does not contain 
any documented contemporaneous clinical findings to establish 
that the veteran had a chronic, pre-existing right ankle 
disability.  Indeed, although the veteran reported a history 
of swollen or painful joints in his July 1970 report of 
medical history, the examiner at that time indicated only 
that the veteran had a painful right knee.  Moreover, on the 
corresponding report of medical examination, the examiner 
reported that the veteran's lower extremities were normal.  
Thus, although the veteran reported that he had a history of 
a right ankle disability prior to service, the then 
contemporaneous, objective clinical findings of record do not 
reflect that the veteran had such a disability.  Therefore, 
the Board finds that the presumption of soundness applies in 
this case.  Where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands -- that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection -- must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner, 370 F.3d at 1096.

In order to establish service connection on a nonpresumptive, 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  With respect to an in-service injury or disease, 
the veteran's service medical records are silent for 
complaints of, or treatment for a right ankle disability.  
Indeed, on the veteran's March 1972 separation examination, 
the examiner reported that the veteran's lower extremities 
were normal.

With respect to a current disability, the record reflects 
that the veteran complained of experiencing right ankle 
sprains, pain, and instability and has undergone physical 
therapy for such disability at a VA facility.  However, the 
record does not reflect that a VA or private physician or 
examiner has diagnosed the veteran with a current right ankle 
disability.  Moreover, although the veteran has received 
physical therapy for his right ankle, the Board observes that 
the physical therapists did not reference a specific, 
diagnosed condition for which the veteran was receiving 
treatment and apparently relied on a history provided to them 
by the veteran.  The Board notes that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Further, to the extent 
that the veteran has reported that he experiences pain, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Additionally, there is no 
competent clinical evidence of record that etiologically 
relates any of the veteran's current right ankle 
symptomology, initially demonstrated by the record in 2004, 
more than 30 years after the veteran's discharge from 
service, to his military service.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed right ankle 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  Although the veteran asserts that he has a 
current right ankle disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right ankle disability and the 
claim must be denied.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  
The veteran asserts that service connection is warranted for 
tinnitus.  VA treatment records reflect that the veteran has 
been diagnosed with tinnitus.  According to the veteran, such 
tinnitus is due to the noise that he was exposed to while in 
service.  He contends that he was exposed to grenade 
explosions and small arms fire during simulated combat 
exercises during his basis training.  Additionally, the 
veteran's DD Form 214 reflects that he received the 
Sharpshooter M-16 Rifle Badge.  Thus, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran was exposed to noise trauma in service.  See 
38 U.S.C.A. § 1154 (a)(West 2002).  However, the record does 
not establish that the veteran has been afforded a VA 
examination to determine the nature and etiology of his 
tinnitus.  As such, the Board finds that a VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for tinnitus since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the current 
nature and etiology of his tinnitus.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
tinnitus is related to acoustic trauma in 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


